3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenzen, Jr. et al. US 6,896,281.	Lenzen, Jr. et al. discloses towing hook mounting structure comprising: 	a frame of a vehicle, the frame including a first surface and a second surface (see annotated Fig. 4 below) having a planar direction different from a planar direction of the first surface; and a towing hook 22 that includes a first hook portion 24 and a second hook portion 26 different from the first hook portion,	wherein: the first hook portion of the towing hook is fixedly mounted to the first surface (by front mount 28) of the frame: and the second hook portion of the towing hook is fixedly mounted to the second surface of the frame (by rear mount 30);	 wherein the first surface and the second surface of the frame are mutually adjacent surfaces of the frame’ by welding or bolting without using a bracket (rear mount 30, see col. 2 lines 50-54).

    PNG
    media_image1.png
    492
    762
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 8, 2021